                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HENRIQUE LA VALLE DA SILVA
                                         FARIA,                                         Case No. 19-cv-08388-PJH
                                  8
                                                       Plaintiff,
                                  9                                                     ORDER GRANTING PLAINTIFF'S
                                                v.                                      UNOPPOSED MOTION FOR
                                  10                                                    VOLUNTARY DISMISSAL
                                         REGENTS OF THE UNIVERSITY OF
                                  11     CALIFORNIA,                                    Re: Dkt. No. 15

                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of plaintiff’s unopposed motion for dismissal of his complaint
                                  15   without prejudice. Dkt. 15. In it, plaintiff acknowledges defendant’s contention that the
                                  16   Eleventh Amendment bars his claims from being litigated in this court, id. ¶ 2, and
                                  17   requests dismissal under Rule 41(a)(2) so that he may refile them in Alameda County
                                  18   Superior Court, id. ¶ 6. Plaintiff represents that counsel for defendant stated that
                                  19   defendant would not object to this motion and attaches an email from defense counsel
                                  20   substantiating that statement. Dkt. 15-1 at 7.
                                  21          Good cause appearing, the court hereby GRANTS plaintiff’s motion to dismiss his
                                  22   complaint without prejudice pursuant to Rule 41(a)(2). This order is similarly without
                                  23   prejudice to any rights otherwise available to defendant in any forum that plaintiff may
                                  24   subsequently refile his claims.
                                  25          IT IS SO ORDERED.
                                  26   Dated: February 26, 2020
                                  27                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
